Opinion filed April 14, 2016




                                     In The


        Eleventh Court of Appeals
                                   ___________

                               No. 11-15-00301-CR
                                   ___________

                          ANGEL FLORES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 11-7043


                      MEMORANDUM OPINION
       Appellant, Angel Flores, pleaded guilty to the second-degree felony offense
of burglary of a habitation. Pursuant to the terms of the plea agreement, the trial
court convicted Appellant of the offense, assessed his punishment at confinement
for ten years and a $1,500 fine, ordered restitution in the amount of $5,000,
suspended the confinement portion of the sentence, and placed Appellant on
community supervision for eight years. Subsequently, the State filed an application
to revoke community supervision. After a contested hearing on revocation, the trial
court found the State’s allegations to be true, revoked Appellant’s community
supervision, sentenced him to confinement for eight years, and imposed a fine of
$1,500 and restitution in the amount of $5,000. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
both the reporter’s record and the clerk’s record. Counsel also advised Appellant of
his right to review the record and file a response to counsel’s brief.1 Appellant has
not filed a response.
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
The record from the revocation hearing shows that Appellant admitted to the alleged



        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                     2
violations of the terms and conditions of his community supervision but offered
explanations for his violations. His community supervision officer testified about
various violations by Appellant of the terms and conditions of his community
supervision as alleged in the State’s application to revoke, including Appellant’s
failure to report and failure to perform community supervision. Appellant made no
evidentiary objections at the revocation hearing. Based upon our review of the
record, we agree with counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.




                                                    PER CURIAM


April 14, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3